— Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; trial changed to Kings county. While jurors, intelligent, conscientious and impartial, may be had in Nassau county, utterances in public prints and posters and the agitation resulting in the recent local election, with the wide interest in town litigations for recovery of shore frontage, make it safer to hold this trial in another county, wholly removed from any local feeling. Jenks, P. J., Carr, Staple-ton, Mills and Putnam, JJ., concurred.